t c summary opinion united_states tax_court chinelo nwankwo suwareh petitioner and lamin b suwareh commissioner of internal revenue respondent intervenor v docket no 7233-16s filed date chinelo nwankwo suwareh pro_se lamin b suwareh pro_se richard l wooldridge for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of the office of appeals’ final_determination that petitioner is not entitled to relief from joint_and_several_liability with respect to an understatement of federal_income_tax reported on a joint federal_income_tax return filed for and an underpayment_of_tax for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ohio when she filed her petition intervenor resided in ohio when he filed his notice of intervention petitioner and intervenor were married in and divorced in petitioner graduated with a bachelor’s degree in finance from the university of cincinnati in and has a history of working in financial services during the years in issue intervenor was employed as a registered nurse petitioner and continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure intervenor had two wedding ceremonies a wedding in the united_states in and a traditional wedding in africa in petitioner and intervenor filed a joint federal_income_tax return for on which they reported income of dollar_figure and an overpayment of dollar_figure on their return they claimed an education credit of dollar_figure attributable to petitioner and deducted a cash or check charitable_contribution of dollar_figure and a noncash charitable_contribution of dollar_figure for items contributed to goodwill petitioner and intervenor filed a joint federal_income_tax return for on their return they reported income of dollar_figure and tax owed of dollar_figure they failed to pay the reported tax owed on date the commissioner issued petitioner and intervenor a notice_of_deficiency for disallowing the claimed charitable_contribution deductions and the education credit petitioner and intervenor did not petition this court for redetermination of the amounts determined in the notice_of_deficiency in date petitioner and intervenor began living apart but did not legally separate petitioner was granted a decree of divorce on or about date on date petitioner filed a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for and the office of appeals preliminarily determined that petitioner was entitled to full relief for and partial relief for in response to the preliminary determination intervenor filed a statement of disagreement on date the office of appeals issued a final_determination denying petitioner’s request for relief for both and on date petitioner filed a petition with this court discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is generally jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 in certain circumstances a spouse who has previously filed a joint_return may seek relief from joint_and_several_liability under subsection b c or f of sec_6015 sec_6015 f under sec_6015 and c relief is available only from an understatement or deficiency and not with respect to an underpayment of income_tax reported on a joint_return 121_tc_73 when the liability arises from an underpayment_of_tax reported as due on the return relief is available only under sec_6015 hopkins v commissioner t c pincite boyle v commissioner tcmemo_2016_87 at accordingly relief may be available for petitioner under sec_6015 c or f for but only under sec_6015 for except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir both the scope and standard of review in cases requesting relief from joint_and_several income_tax_liability are de novo 132_tc_203 a relief under sec_6015 sec_6015 requires a taxpayer seeking relief from joint_and_several_liability to satisfy five conditions a joint_return was filed for the taxable_year there is an understatement_of_tax attributable to erroneous items of the taxpayer’s spouse the taxpayer establishes that in signing the return he or she did not know and had no reason to know that there was an understatement taking into account all facts and circumstances it would be inequitable to hold the taxpayer liable for the deficiency in tax for the year attributable to the understatement and the taxpayer timely elects relief under sec_6015 these conditions are stated in the conjunctive and the taxpayer must satisfy all five in order to be awarded relief see alt v commissioner t c pincite a taxpayer requesting relief under sec_6015 must show that the understatement_of_tax is attributable to an erroneous item of the nonrequesting spouse generally an erroneous item is attributed to the individual whose activities gave rise to the item sec_1_6015-1 income_tax regs in deciding attribution of erroneous items the court has attributed items to the spouse who wrongfully reported or claimed the items on the return see kellam v commissioner tcmemo_2013_186 the understatement arising from the education credit is attributable to expenses that petitioner allegedly incurred as a student and is therefore attributable to her at trial petitioner seems to have testified that the amount deducted for the noncash charitable_contribution for arose from donations that she made to goodwill therefore the understatement arising from the noncash charitable_contribution is attributable to petitioner sec_6015 requires that the taxpayer requesting innocent spouse relief establish that in signing the return he or she did not know and had no reason to know that there was an understatement a taxpayer who signs a return is generally charged with constructive knowledge of its contents porter v commissioner t c pincite if a taxpayer is aware of the circumstances giving rise to the understatement then the taxpayer has reason to know of it see id pincite see also sec_1_6015-2 income_tax regs although petitioner testified that she did not sign the joint federal_income_tax return for the weight of the evidence shows that she did her signature on the tax_return appears identical to the signature on her social_security card her petition her request for innocent spouse relief and an identity theft affidavit signed by petitioner and attached to the tax_return at trial petitioner conceded that the signature on the tax_return is very similar to her signature but she then alluded to the possibility of intervenor’s forging her signature however petitioner presented no evidence that intervenor forged her signature we do not credit petitioner’s testimony that she did not sign the tax_return and we therefore conclude that petitioner had constructive knowledge of its contents petitioner at the very least had reason to know that the amounts claimed for the noncash charitable_contribution the cash charitable_contribution and the education expense credit were erroneous she testified at trial that when she saw the amounts claimed for charitable_contributions she was flabbergasted thus petitioner does not meet the third requirement of sec_6015 and we need not decide whether she meets the other requirements of sec_6015 accordingly petitioner does not qualify for relief under sec_6015 for b relief under sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion of the deficiency allocable to him or her under subsection d the election may be filed at any time after the deficiency is asserted but not later than two years after the secretary has begun collection activities sec_6015 the electing individual must no longer be married to or must be legally_separated from the individual with whom the joint_return was filed or must not have been a member of the same household with the individual with whom the joint_return was filed during the month period before the election was filed sec_6015 petitioner and intervenor started living apart in date and petitioner submitted her request for innocent spouse relief on date thus petitioner was a member of the same household during the 12-month_period before she filed her request for innocent spouse relief petitioner and intervenor were neither divorced nor legally_separated when she filed her request accordingly petitioner is not eligible for innocent spouse relief under sec_6015 for c relief under sec_6015 threshold conditions a spouse may be entitled to equitable relief under sec_6015 if he or she is not eligible for relief under subsection b or c under subsection f the secretary is directed to prescribe procedures to aid in administering the statute these procedures set forth in revproc_2013_34 2013_43_irb_397 outline seven threshold conditions that must be satisfied for the commissioner to grant relief under sec_6015 revproc_2013_34 sec_4 i r b pincite- we consider these factors in the light of the particular facts and circumstances but we are not bound by them see molinet v commissioner tcmemo_2014_109 respondent concedes that petitioner satisfies threshold condition sec_1 through thus we focus only on condition which requires that t he income_tax_liability from which the requesting spouse seeks relief be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specific exception applies revproc_2013_34 sec_4 the commissioner may consider granting relief regardless of whether the underpayment or understatement is attributable to the requesting spouse if any of the following exceptions applies attribution is solely due to operation of community_property law nominal ownership misappropriation of funds abuse or fraud committed by the nonrequesting spouse see id sec_4 as previously discussed the erroneous education credit and the noncash charitable_contribution_deduction for are attributable to petitioner petitioner has not presented any evidence that the charitable cash contribution was attributable to intervenor except for her unverified and self-serving testimony we decline to accept her testimony see 87_tc_74 the underpayment for resulted from petitioner’s and intervenor’s underwithholding of their income_tax_liability accordingly petitioner does not satisfy threshold condition with respect to the understatement for and satisfies it for the underpayment for only with respect to the amount of the underpayment resulting from intervenor’s underwithholding unless an exception applies in her request for innocent spouse relief her petition and at trial petitioner alleged that she was abused by intervenor the court does not treat such allegations lightly but we will not accept a taxpayer’s uncorroborated abuse claims at face value see eg 136_tc_432 johnson v commissioner tcmemo_2014_240 at the only evidence that petitioner provided besides vague testimony was a letter written to the innocent spouse examiner by petitioner’s sister in which she discussed allegations of abuse relayed to her by petitioner petitioner did not present her sister as a witness at trial and the letter falls short of the substantiation needed to sustain an abuse allegation accordingly petitioner does not meet any of the exceptions to threshold condition and we will therefore only evaluate whether petitioner is entitled to relief for the portion of the underpayment for attributable to intervenor’s underwithholding streamlined conditions the revenue_procedure lays out three streamlined conditions that if fulfilled will result in relief under sec_6015 those conditions are that the requesting spouse is no longer married to the nonrequesting spouse when the commissioner makes his determination the requesting spouse would suffer economic hardship if relief were not granted and the requesting spouse did not know or have reason to know of the understatement or underpayment revproc_2013_34 sec_4 i r b pincite petitioner was no longer married to the nonrequesting spouse when the office of appeals made its determination thus she satisfies the first condition petitioner has not presented specific evidence that she will suffer economic hardship if relief is not granted her testimony regarding her income and expenses conflicted with the information that she provided in her request for innocent spouse relief in her request she claimed to have dollar_figure of income per month and dollar_figure of expenses her largest claimed expense was a monthly r ent or mortgage payment of dollar_figure however she testified at trial that she does not actually make that payment each month given this conflicting information we cannot determine that petitioner will suffer economic hardship if denied relief petitioner has not presented evidence that she did not know or have reason to know of the underpayment and that the reported liability for would not be paid except for testimony that we do not credit she claims that she was unaware of her family’s financial situation and intervenor’s income and that she never saw the return the return was filed electronically and there is no written signature however on her request for innocent spouse relief she stated that she was aware of intervenor’s income for further she testified that she and intervenor maintained a joint bank account for wedding purchases thus petitioner should have had reason to know of the amount of money spent directly on weddings purchases additionally petitioner and intervenor had a wedding ceremony in africa in petitioner testified that she contributed dollar_figure for the airline tickets it is unclear what expenses came from the joint bank account but it is inconceivable that petitioner did not have at the very least an idea of the amounts by petitioner had a bachelor’s degree in finance and had reason to know that she and intervenor would not be able to pay their tax_liability with their level of spending petitioner had reason to know of the underpayment and does not fulfill the conditions for streamlined relief facts_and_circumstances_test a requesting spouse who satisfies the threshold conditions but not the streamlined conditions may still qualify for relief under the facts_and_circumstances_test petitioner satisfies the threshold conditions with respect to the underpayment attributable to intervenor revproc_2013_34 sec_4 i r b pincite sets forth seven nonexclusive factors to be considered in determining whether a requesting spouse is entitled to equitable relief under sec_6015 marital status economic hardship knowledge or reason to know that the tax_liability would not be paid legal_obligation to pay the outstanding income_tax_liability receipt of significant benefit from the unpaid income_tax_liability compliance with the income_tax laws and the mental or physical health of the requesting spouse all of these factors are to be weighted appropriately and no one factor is determinative see pullins v commissioner t c pincite kellam v commissioner at with respect to the marital status factor petitioner and intervenor were no longer married when the office of appeals made its determination the marital status factor weighs in favor of relief see revproc_2013_34 sec_4 a as discussed above when considering petitioner’s entitlement to streamlined relief there is no evidence that petitioner will suffer economic hardship in the absence of relief this factor is neutral see id sec_4 b as discussed above in considering petitioner’s entitlement to streamlined relief she had reason to know that the tax_liability would not be paid the knowledge factor weighs against relief see id sec_4 c ii with respect to the legal_obligation factor petitioner and intervenor’s divorce decree does not allocate responsibility for paying the tax_liability accordingly this factor is neutral see id sec_4 d with respect to the significant benefit factor there is ample evidence that petitioner received a significant benefit from the underpayment clearly funds were used to pay for the second wedding ceremony and a trip to africa this factor weighs against relief see id sec_4 e with respect to the compliance factor the record is unclear as to whether she is in compliance with respect to the health factor there is no evidence that petitioner was in poor physical or mental health when the tax_return was filed or at the time she requested relief this factor is neutral see id sec_4 g on the basis of the record we find that petitioner has failed to carry her burden of establishing that it would be inequitable to hold her liable for the understatement for and the underpayment for accordingly petitioner is not entitled to innocent spouse relief for or in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
